Title: To Benjamin Franklin from Dumas, 19 January 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 19 Janvr. 1779
Je vous prie de n’avoir aucun égard à une Lettre ouverte, qui vous sera peut-être présentée de ma part, par un Mr. Poirier Avocat de Dunquerque. Je l’ai vu fréquemment tous ces jours passés à l’hôtel de france. Il est ici pour réclamer diverses prises faites par des Armateurs de Dunkerque, reprises dans les Eaux de Zélande par des Pirates Anglois nichés à Flessingue. Il m’avoit témoigné sa surprise, de ce qu’il n’y avoit personne à Dunkerque pour y ménager les Intérêts des Américains. Il alloit, disoit-il, à Paris, obtenir du Ministere un Agent de France, qu’il iroit installer en Zélande; il profiteroit de cette occasion pour vous aller offrir ses services en faveur des Américains à Dunkerque, sans prétendre aucune retribution, jusqu’à ce que l’Amérique, pacifiée, le voulût alors nommer son Consul à Dunkerque. Je n’ai pu honnêtement me défaire de ses importunités, qu’en lui remettant une Lettre qui, dans le fond, ne dit rien. Mais l’ayant fait épier, les rapports, & les discours qu’il m’a tenus lui-même, m’ont convaincu que ce n’est pas un homme à qui l’on puisse confier des affaires. C’est un jeune homme glorieux, grand parleur, éventé, qui se vante par-tout de ce qu’il fait & de ce qu’il ne fait pas. Contre mon expresse défense, il a fait parade de ma Lettre susdite; & j’ai tout lieu de croire, que l’affaire-même dont il est chargé ici, est en pauvres mains.
Je suis avec le plus respectueux attachement, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas

P.S. Un homme de votre connoissance, & de la connoissance de vos intimes amis en France, qui m’en a fait voir des preuves, m’a assuré que les Américains ne manquent pas d’amis bien plus solides que celui qui voudroit se présenter. Il compte d’aller à Paris dans quelque temps d’ici, vous présentera quatre lignes de ma part, & vous dira le reste de bouche.
Passy à Son Exc. M. Franklin M. P. des E. U.

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plénipotentiaire / des Etats-Unis de l’Amérique / à Passy./.
Endorsed: Dumas concerng one Mr. Poirier
Notation: Dumas 19 Janr. 79
